Citation Nr: 0942861	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  09-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1997 to 
February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 letter from the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the Veteran's petition to 
reopen his service-connection claims.

The Veteran requested a videoconference Board hearing in his 
April 2009 substantive appeal.  At the Veteran's direction, 
his representative withdrew his hearing request in October 
2009 correspondence.  He noted that the Veteran did not 
desire any type of hearing, and there was no request to 
reschedule.  Thus, the hearing request is considered to be 
withdrawn.  See 38 C.F.R. §§ 20.702(e) (2009).


FINDINGS OF FACT

1.  An April 2006 rating decision denied claims of 
entitlement to service connection for left and right knee 
disabilities.  That decision is final.

2.  The evidence submitted since the April 2006 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for left and right knee disabilities, and 
does not raise a reasonable possibility of substantiating 
those claims.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  New and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002 & Supp. 2009);  38 C.F.R. §§ 3.156(a), 3.159 (2009).

2.  The April 2006 rating decision is final.  New and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 
C.F.R. §§ 3.156(a), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in April 2008 of the information and evidence needed to 
substantiate and complete a claim, to include how disability 
evaluations and effective dates are assigned.  The Veteran 
was provided appropriate notice of the information and 
evidence necessary to reopen the claims of entitlement to 
service connection for left and right knee disabilities.  The 
Veteran was adequately informed of the specific basis for the 
prior denial of his claims and that he needed to submit new 
and material evidence in correspondence dated April 2008.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that the Veteran was not provided with a VA 
examination in response to his claims to reopen.  Under 38 
C.F.R. § 3.159(c)(4)(iii) (2009), providing a VA examination 
in a new and material evidence claim can only be considered 
if new and material evidence is actually presented or 
secured.  The Board finds that the Veteran did not present 
new and material evidence in this claim; therefore, a VA 
examination is not appropriate.

There is no evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.


Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Where competent evidence does not establish the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Pain alone, without 
a diagnosed or identifiable underlying condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was denied entitlement to service connection for 
left and right knee disabilities in April 2006 because 
neither a right nor a left knee disorder was diagnosed at a 
VA examination or at separation from active duty.  The 
Veteran's pre-separation VA examination in February 2006 
showed normal left and right knee examinations.  The knees 
showed a normal range of motion, x-ray findings were normal, 
there was no functional impairment or pathology upon which to 
render a diagnosis.  Thus, for evidence to be new and 
material for each claim, it must reveal that the Veteran has 
a competent diagnosis of left and right knee disabilities.

The Veteran's claims file does not contain any evidence of a 
current disability for either knee.  Although the Veteran 
complains of pain in his knees, he has not submitted any 
competent evidence of either a left or right knee disability.  
The only new evidence provided was an opinion by a private 
physician's assistant noting that the Veteran's chief 
complaint was bilateral knee pain associated with overuse.  
The physician's assistant commented that military service is 
stressful on the musculoskeletal system and the knees; 
therefore, musculoskeletal injuries were very common.  The 
physician's assistant believed that the appellant's knee pain 
was associated with overuse, which was described as common in 
the military and the Veteran's military occupational 
specialty.  Significantly, a diagnosis of a bilateral knee 
disability was not provided, and it must again be noted that 
pain alone is not a disability.  Sanchez-Benitez.  

Without a competent diagnosis of a left or right knee 
disability, neither claim of entitlement to service 
connection can be reopened.  While the Veteran is competent 
to report on his symptoms of knee pain, as a lay person he 
does not have the requisite training and expertise to render 
an opinion on a medical matter, such as the current diagnosis 
of a claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In making this decision the Board acknowledges that the 
Veteran served in combat, and that his duties as a "recon 
Marine" were extremely physically demanding.  Yet, even 
after the appellant has been examined out of the combat zone, 
no disorder has ever been diagnosed with respect to either 
knee joint.  Should the appellant be diagnosed with a knee 
disorder, the Board recommends that the Veteran submit a new 
claim.  His claim would then be considered based on all the 
evidence of record.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case. Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).

The claims are denied.


ORDER

New and material evidence has not been submitted to reopen 
the Veteran's claims of entitlement to service connection for 
left and right knee disabilities, and the petitions to reopen 
are denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


